establishing corpus delicti at the preliminary hearing." We conclude that
the district court did not err by denying Gasper's pretrial habeas petition.
See Sheriff v. Dhadda, 115 Nev. 175, 180, 980 P.2d 1062, 1065 (1999)
("The same standard that applies to probable cause for guilt applies to
proof of the corpus delicti."); Sheriff v. Hodes, 96 Nev. 184, 186, 606 P.2d
178, 180 (1980) (probable cause to support a criminal charge "may be
based on slight, even 'marginal' evidence because it does not involve a
determination of the guilt or innocence of an accused" (internal citations
omitted)).
             Additionally, the State presented sufficient evidence at trial to
satisfy the corpus delicti rule, see generally Doyle v. State, 112 Nev. 879,
892, 921 P.2d 901, 910 (1996), overruled on other grounds by Kaczmarek
v. State, 120 Nev. 314, 333, 91 P.3d 16, 29 (2004), and establish guilt
beyond a reasonable doubt as determined by a rational trier of fact, see
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev.
807, 816, 192 P.3d 721, 727 (2008). The same loss prevention agent
testified as she did at the preliminary hearing, albeit in greater detail
about Gasper's suspicious behavior inside the store. The loss prevention
agent also acknowledged that she did not look inside Gasper's purse and
see that it was empty after the stolen items were removed, but clarified
that lilt looked empty." After the State presented the loss prevention
agent, Deputy Craig Erven of the Carson City Sheriff's Office testified that
Gasper confessed to the burglary, stating, "She needed some stuff for her
kids[,] that she knew she did not have any money with her, that she knew
beforehand that she was going to Wal-Mart to steal some items, and that
she got caught." See West v. State, 119 Nev. 410, 417, 75 P.3d 808, 813




                                       2
                                                   &7;
                                                    .:7,31mErieetp,,J-i
                                                                      .
                (2003) (corpus delicti must be established by independent evidence before
                defendant's extrajudicial admissions can be considered).
                            Circumstantial evidence alone may satisfy the corpus delicti
                rule and sustain a conviction. See id. at 416, 75 P.3d at 812; Buchanan v.
                State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003); see also Grant v. State,
                117 Nev. 427, 435, 24 P.3d 761, 766 (2001) ("Intent need not be proven by
                direct evidence but can be inferred from conduct and circumstantial
                evidence."). It is for the jury to determine the weight and credibility to
                give conflicting testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,
                573 (1992), and a jury's verdict will not be disturbed on appeal where, as
                here, sufficient evidence supports the verdict, Bolden v. State, 97 Nev. 71,
                73, 624 P.2d 20, 20 (1981); see also NRS 205.060(1). We conclude that the
                jury could reasonably infer from the evidence presented that Gasper
                committed the crime beyond a reasonable doubt.
                Character/impeachment evidence
                            Gasper contends that the district court erred by allowing the
                State to ask her on cross-examination about a prior conviction and arrest.
                "We review a district court's decision to admit or exclude evidence for an
                abuse of discretion." Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106,
                109 (2008). Here, after watching the surveillance videotape of her actions
                inside Wal-Mart and in response to one of defense counsel's questions
                about her decision to steal, Gasper stated, "They said I looked nervous
                because I was because I never had done anything like that before." The
                district court ultimately found that Gasper "was implying that she's never
                had any prior theft or incidents with respect to that" and ruled that she
                opened the door to questioning about her prior acts on cross-examination
                by the State. The district court specifically found that the evidence was

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A


       -
                                      admissible pursuant to NRS 48.045(1)(a) (permitting rebuttal character
                                      evidence), and for impeachment purposes, see NRS 50.085(3), and
                                      provided the jury with a limiting instruction. We conclude that the
                                      district court did not abuse its discretion. See Jezdik v. State, 121 Nev.
                                      129, 136-40, 110 P.3d 1058, 1063-65 (2005).
                                      Alleged hearsay
                                                  Gasper contends that the district court erred by sustaining the
                                      State's objection to alleged hearsay, specifically, her testimony that while
                                      shopping in Wal-Mart, her husband either called or sent a text message
                                      informing her that there was not enough money left on the prepaid debit
                                      card to pay for the items she sought to purchase. Gasper argues that her
                                      testimony was not offered for the truth of the matter asserted but rather
                                      to demonstrate her belief and state of mind and to prove she did not form
                                      the intent to steal until after she entered the store and received her
                                      husband's message. We agree with Gasper and conclude that the district
                                      court abused its discretion by sustaining the State's objection on hearsay
                                      grounds. See NRS 51.035; Weber v. State, 121 Nev. 554, 578, 119 P.3d
                                      107, 124 (2005) ("[T]he hearsay rule does not exclude a statement merely
                                      offered to show that the statement was made and the listener was affected
                                      by the statement." (quotation omitted)); see also Mclellan, 124 Nev. at 267,
                                      182 P.3d at 109. Nevertheless, in light of the overwhelming evidence of
                                      Gasper's guilt, we conclude the district court's error was harmless beyond
                                      a reasonable doubt. See Tabish v. State, 119 Nev. 293, 311, 72 P.3d 584,
                                      595 (2003) ("Harmless error analysis applies to hearsay errors.").
                                      Motion in limine/confession
                                                  Gasper contends that the district court erred by denying her
                                      motion in limine to suppress her alleged confession to Deputy Erven that

          SUPREME COURT
                   OF
                  NEVADA

                                                                            4
         (0) 1947A


trCr.' ,:..   •      •     7.'14111
                she entered the Wal-Mart with the intent to steal.' Without citation to
                case law for support, Gasper claims that because Deputy Erven could not
                remember her exact words, "the statement does not fall within the
                exception to the hearsay rule." See NRS 51.035(3)(a). We disagree. The
                district court conducted a hearing and Deputy Erven testified that he
                remembered "the gist of the conversation" with Gasper when "she
                admitted it to me that she did not have any money, that she went to Wal-
                Mart solely to steal." The district court found that Deputy Erven
                "indicated clearly what he thought she said" and determined that Gasper's
                statements were admissible non-hearsay pursuant to NRS 51.035(3)(a).
                We agree and conclude that the district court did not abuse its discretion
                by denying Gasper's motion in limine. See Mclellan, 124 Nev. at 267, 182
                P.3d at 109.
                Prosecutorial misconduct
                               Gasper contends that the prosecutor committed misconduct
                during the State's closing argument by making a golden rule argument.
                See Lioce v. Cohen, 124 Nev. 1, 22, 174 P.3d 970, 984 (2008) (golden rule
                arguments ask "jurors to place themselves in the position of one of the
                parties" and "are improper because they infect the jury's objectivity").
                Gasper did not object and we conclude that she fails to demonstrate plain
                error. See Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008)
                (challenges to unobjected-to prosecutorial misconduct are reviewed for
                plain error); Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003)
                (when reviewing for plain error, "the burden is on the defendant to show


                       'At trial, Gasper rebutted Deputy Erven's testimony and claimed
                that she never confessed to burglary.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     5
                actual prejudice or a miscarriage of justice"); see also NRS 178.602 ("Plain
                errors or defects affecting substantial rights may be noticed although they
                were not brought to the attention of the court.").
                Cumulative error
                            Gasper contends that cumulative error deprived her of a fair
                trial and requires the reversal of her conviction. Balancing the relevant
                factors, we conclude that Gasper's contention is without merit. See
                Valdez, 124 Nev. at 1195, 196 P.3d at 481. Accordingly, we
                            ORDER the judgment of conviction a FIRMED.

                                                                     /
                                                     AM
                                                    Gibbons


                                                                                   J.




                cc: Hon. James Todd Russell, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A